ANSTEAD, Judge,
specially concurring.
I agree that the trial court did not err in denying without hearing the appellant’s motion for post-conviction relief. Of the five points presented by the appellant, only one, an allegation of incompetency of counsel, was on an issue that could not have been raised on appeal from appellant’s conviction, and that point did not contain sufficient allegations of incompetency of counsel which would have mandated relief if the allegations were proven. See Barfield v. State, 348 So.2d 621 (Fla. 4th DCA 1977).